DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.
Priority
This application claims benefit of foreign priority under 35 U.S.C. 119(a)-(d) of Application No. 109100280, filed in Taiwan on 01-06-2020.
Preliminary Amendment
Applicant submitted a preliminary amendment on 07-28-2021. The Examiner acknowledges the amendment and has reviewed the claims accordingly.
Applicant Arguments
Regarding the submitted amendments, Applicant states that independent claims 1 and 11 have been amended to incorporate previously indicated allowable subject matter. In view of the remarks and provided amendments, Applicant argues that subject matter is now in condition for allowance. 
Examiner Responses
In response to the submitted amendments, Examiner notes that previously indicated allowable subject matter (See Non-Final Rejection), as well as any intervening claims, have been correctly incorporated, and that no additional subject matter has been added. Claims 1 and 11 are similar in scope, and thus, the claims are now in condition for allowance.
Allowable Subject Matter
Claims 1 – 12 and 14 – 20 allowed. 
The following is the Examiner statement for reasons for allowance. 
Claims 1 – 12 and 14 – 20 allowed since the closest prior arts are Kaus (US Patent Application Pub. No. 2006/0165268 A1) and Dreiseitel (US Patent Application Pub. No. 2016/0334535 A1), but do not teach the feature aspects presented in the claims, either alone or in combination. 
Regarding independent claims 1 and 11, when looking at available prior arts, none teach the steps of establishing assembled surface model data according to the first surface model data and the second surface model data and determining inspection points mapped on the assembly according to the junction region, wherein the inspection points comprise a first inspection point separated from a configuration point by a first separation distance, a second inspection point separated from the configuration point by a second separation distance, and a third inspection point located between the first inspection point and the second inspection point, and the configuration point is located within the junction region.
Claims 2 – 12, and 14 – 20 are allowable on the basis of being dependent on the allowable independent claims.
Drawings
The drawings were received on 03-05-2020. The drawings are acceptable. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas J. Boyajian whose telephone number is (571)272-2660.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLAS JAMES BOYAJIAN/Examiner, Art Unit 2664                                                                                                                                                                                                        

/ONEAL R MISTRY/Primary Examiner, Art Unit 2664